Citation Nr: 0720374	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945, including combat service in World War II.  His 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied, in relevant part, service 
connection for the cause of the veteran's death.  The 
appellant is the surviving spouse of the veteran and she 
perfected an appeal of this adverse determination to the 
Board.

In June 2005, the appellant, accompanied by her 
representative, her daughter and her son-in-law, testified at 
a hearing conducted before the undersigned Veterans Law 
Judge.  

In September 2005, the Board denied the appellant's claim.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a December 2006 order, granted the parties' joint motion for 
remand, vacating the Board's decision and remanding the case 
for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In a December 2006 order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the joint motion, 
the parties agreed that the Board should address evidence 
contained in the veteran's claims file and provide a medical 
nexus opinion as to whether it is as least as likely as not 
that an injury or disability of service origin (to include 
pulmonary damage from high altitude exposure and the 
hardships of POW service), substantially or materially 
contributed to the cause of the veteran's death.  The 
parties found that the medical nexus opinion should address 
all of the evidence of record, including evidence contained 
in the veteran's service medical records indicating that in 
June 1944 he bailed out of an aircraft on a combat mission 
over Romania, that in December 1944 the veteran reported 
chills and a fever while interned as a POW, that in February 
1945 the veteran complained of a chest condition, that the 
veteran was exposed to high altitude in the Air Force 
without protective headgear, and statements from physicians 
indicating that the veteran may have had some pulmonary 
damage as a result of high altitude exposure and indicating 
that the veteran's COPD originated as a result of the 
conditions he had to endure while a POW during World War II 
and during his military service.

Based on the foregoing, and consistent with the Court's 
December 2006 order, the Board finds that this matter should 
be remanded in order that the RO may comply with the Court's 
remand instructions.    

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case applies here 
as well.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate her claim, but was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  Upon remand therefore, 
the appellant should be given proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant, and 
her representative, if any, a letter that 
contains notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should refer the veteran's 
claims folder to a VA physician with 
appropriate expertise to be reviewed for 
the purpose of providing a medical 
opinion.  It is imperative that the 
reviewing physician  who is designated to 
examine the claims folder reviews the 
medical records contained in  claims 
folder,  and acknowledges such review in 
the medical opinion report.  Based on a 
review of the veteran's medical history 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a).  It is at least as likely as not (50 
percent probability or more) that chronic 
obstructive pulmonary disease or 
emphysema had its onset during the 
veteran's active service, or was 
manifested within one year from 
discharge, or was otherwise etiologically 
related to any incident that occurred 
during his period of service.  In this 
regard, the physician is asked to comment 
on the evidence contained in the 
veteran's claims file, to include 
evidence indicating that in June 1944 the 
veteran bailed out of an aircraft on a 
combat mission over Romania, that in 
December 1944 the veteran reported chills 
and a fever while interned as a POW, that 
in February 1945 the veteran complained 
of a chest condition, that the veteran 
was exposed to high altitude in the Air 
Force without protective headgear.  The 
physician is also asked to comment on 
statements from physicians indicating 
that the veteran may have had some 
pulmonary damage as a result of high 
altitude exposure and that the veteran's 
COPD originated as a result of the 
conditions he had to endure while a POW 
during World War II and during his 
military service.
 
(b).  It is at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin (to 
include pulmonary damage from high 
altitude exposure and the hardships of 
POW service) contributed substantially or 
materially to the cause of the veteran's 
death from end stage chronic obstructive 
pulmonary disease (COPD) due to (or as a 
consequence of ) emphysema.  

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




